EXHIBIT 3.1 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation WildCap Energy Storage Devices, Inc. 2. Resident Agent Name and Street Address: NAME Business Filings Incorporated PHYSICAL STREET ADDRESS CITY STATE ZIP 6100 Neil Road, Suite 500 Reno NEVADA ADDITIONAL MAILING ADDRESS CITY STATE ZIP 3. Shares: Number of shares with par value: Par value: Number of shares without par value: 0 4. Names. Addresses. Number of Board of Directors/Trustees: The First Board of Directors/Trustees shall consist of 1 member whose names and addresses are as follows: 1. NAME Frederick Rogers STREET ADDRESS CITY STATE ZIP 4340 Von Karman Avenue Newport Beach CA 2. NAME STREET ADDRESS CITY STATE ZIP 5. Purpose The purpose of this corporation shall be: All lawful business 6.Names. Addresses and Signatures of Incorporators: The Nevada Company, Terese Coulthard, Asst. Sec. NAME /s/ Terese Coulthard Signature STREET ADDRESS CITY STATE ZIP 8025 Excelsior Drive, Suite 200 Madison WI 7. Certificate of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above names corporation. /s/ Terese Coulthard Authorized Signature of Resident Agent or Resident Agent Company Date: June 15, 2007 II-6
